DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s remarks, filed December 28, 2021, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Objections
Claim 22 is objected to because of the following informalities: line 2 reads “receiving target SDR display properties”. The examiner believes the line should read “receiving said target SDR display properties”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675).

Regarding claim 21 Tsukagoshi discloses a method of encoding a digital video, comprising: 
an encoder receiving a high dynamic range (HDR) master and a standard dynamic range (SDR) master, wherein said HDR master is a first image essence of a video comprising HDR values in a HDR color volume, and said SDR master is a second image essence of said video comprising SDR values in a SDR color volume (Figure 2 illustrates video encoder 106 receiving HDR images and SDR images; note the HDR images are being interpreted as the first image essence of video having HDR values in RGB color space and the SDR images are being interpreted as the second image essence of video having SDR values in RGB color space);
encoding said SDR values into a bitstream with said encoder (Figure 2 illustrates encoding units 106b and 106e encoding HDR and SDR values).

In his disclosure Olivier teaches finding a color volume transform at said encoder such that said color volume transform transforms HDR values originating from said HDR master into SDR values that are substantially similar to said SDR values (Figure 2 shows HDR picture IHDR going through tone-mapping 210 and obtaining ISDR2 which is similar to the SDR signal that is also received); said encoder generating at least one metadata item that identifies said color volume transform to a decoder (Figures 2 and 3 show that information INF representative of the color mapping function is encoded by an encoder and sent as metadata in the bitstream F1 which is parsed by the decoder on Figure 3 to obtain said INF); and encoding said SDR values generated based upon said color volume transform into a bitstream with said encoder together with said at least one metadata item (Figure 2 shows encoder processing SDR values and INF).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]). 
In his disclosure Su teaches SDR values that are further based upon a target SDR display properties (render an SDR image according to capabilities of the target display – [0029]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Su into the teachings of Tsukagoshi because such incorporation allows for the efficient coding, transmission, and decoding of SDR data (par. [0013]).

Regarding claim 23 Tsukagoshi discloses the method of claim 21, further comprising converting said HDR values from said HDR master into a different color space prior to performing said color volume transform (Figure 2 illustrates HDR values being converted from RGB color space to YCbCr color space).

Regarding claim 25 Tsukagoshi discloses the method of claim 21, further comprising: 
receiving said bitstream at a decoder for an HDR system (bitstream received by encoding unit 200 in Figure 21); 
decoding said bitstream into decoded SDR values with said decoder (SDR signal being output from decoder 204 in Figure 21).
However, fails to explicitly disclose receiving said at least one metadata item at a decoder; finding an inverse color volume transform at said decoder based on said at 
In his disclosure Olivier teaches receiving said at least one metadata item at a decoder (Figure 3 shows decoder receiving and parsing F1 signal which contains metadata INF); finding an inverse color volume transform at said decoder based on said at least one metadata item; and converting said decoded SDR values into decoded HDR values using said inverse color volume transform at said decoder (HDR signal being obtained by applying an inverse-tone-mapping to decoded SDR signal in Figure 3).   
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of Atkins (US Patent No. 9,961,237).

Regarding claim 22 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose receiving target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR 
In his disclosure Olivier teaches converting the HDR values originating from said HDR master into the generated SDR values using said color volume transform at said encoder (Figure 2 shows HDR signal being converted into an SDR signal via tone mapping 210).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]).
However, fails to explicitly disclose receiving target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR display uses to convert decoded SDR values for display on a screen for use in the conversion of HDR values originating from said HDR master into the generated SDR values that are substantially similar to said SDR values.
In his disclosure Atkins teaches receiving target SDR display properties at said encoder, said target SDR display properties indicating SDR display operations that a target SDR display uses to convert decoded SDR values for display on a screen for use in the conversion of HDR values originating from said HDR master into the generated 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Atkins into the teachings of Tsukagoshi because such incorporation allows for reduced computational complexity while improving overall image quality (col.3, 21-23).
Claims 24, 28-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view LeLeannec et al. (US 2018/0352257).

Regarding claim 24 Tsukagoshi discloses the method of claim 21, wherein said HDR values from said HDR master are HDR RGB values (Figure 2 shows the HDR values are HDR RGB values).
However, fails to explicitly disclose said encoder converts said HDR RGB values into HDR YCbCr values, said encoder converts said HDR YCbCr values into SDR YCbCr values using said color volume transform, and said encoder encodes said SDR YCbCr values into said bitstream.
In his disclosure LeLeannec teaches said encoder converts said HDR RGB values into HDR YCbCr values, said encoder converts said HDR YCbCr values into SDR YCbCr values using said color volume transform, and said encoder encodes said 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Regarding claim 28 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said encoder finds said color volume transform by finding a scaling factor that leads to a minimum distance between a luma value generated from said HDR values scaled by said scaling factor, and an SDR luma value generated by said color volume transform.
In his disclosure LeLeannec teaches said encoder finds said color volume transform by finding a scaling factor that leads to a minimum distance between a luma value generated from said HDR values scaled by said scaling factor, and an SDR luma value generated by said color volume transform (mapping function in which luminance component is scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec 

Regarding claim 29 Tsukagoshi discloses the method of claim 28. However, fails to explicitly disclose wherein said encoder generates SDR chroma components from said HDR values scaled by said scaling factor after said scaling factor has been found.
In his disclosure LeLeannec teaches said encoder generates SDR chroma components from said HDR values scaled by said scaling factor after said scaling factor has been found (mapping function in which chrominance components are scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Regarding claim 33 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume.
In his disclosure LeLeannec teaches at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Claims 26, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of Guo et al. (US 2015/0245044).

Regarding claim 26 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose said encoder finds said color volume transform by finding an operation that minimizes a distance between said SDR values and SDR values produced by the operation once they are converted for display at an SDR display.
In his disclosure Guo teaches said encoder finds said color volume transform by finding an operation that minimizes a distance between said SDR values and SDR values produced by the operation once they are converted for display at an SDR display (tone mapping technique based on distance – [0736]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the 

Regarding claim 32 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function.
In his disclosure Guo teaches said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function (tone mapping that uses parametrized data – [0010, 0029, 0030-0033, 0064]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 34 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 35 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in .

Regarding claim 27 Tsukagoshi teaches the method of claim 21. However, fails to explicitly disclose wherein said encoder finds said color volume transform by finding display HDR values by performing a color space conversion on the HDR values originating from said HDR master; linearly scaling said display HDR values by a scaling factor; and finding an operation that minimizes a distance between the scaled display HDR values and SDR values produced by the operation once they are converted for display at an SDR display.
In his disclosure LeLeannec teaches said encoder finds said color volume transform by finding display HDR values by performing a color space conversion on the HDR values originating from said HDR master (color space conversion on HDR at module 11 in Figure 2); linearly scaling said display HDR values by a scaling factor (scaling the color converted HDR values – [0122, 0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]). 
However, fails to explicitly disclose finding an operation that minimizes a distance between the scaled display HDR values and SDR values produced by the operation once they are converted for display at an SDR display.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of LeLeannec et al. (US 2018/0352257) further in view of Dai et al. (US 2016/0360212).

Regarding claim 30 Tsukagoshi discloses the method of claim 21. However, fails to explicitly disclose wherein said encoder performs a power function on said HDR values prior to performing said color volume transform, and said encoder finds said color volume transform by finding a scaling factor based on a ratio of an SDR luma component generated by said color volume transform against an HDR luma component derived from said HDR values taken to the inverse of the power used in said power function.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).
However, fails to explicitly disclose said encoder performs a power function on said HDR values prior to performing said color volume transform and HDR values taken to the inverse of the power used in said power function.
In his disclosure Dai teaches said encoder performs a power function on said HDR values prior to performing said color volume transform and HDR values taken to the inverse of the power used in said power function (tone mapping module applying a power function – [0081]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Dai into the teachings of Tsukagoshi because such incorporation allows the process to maintain artistic intent or details.

Regarding claim 31 Tsukagoshi teaches the method of claim 30. However, fails to explicitly disclose wherein said encoder generates SDR chroma components by 
In his disclosure LeLeannec teaches said encoder generates SDR chroma components by multiplying HDR chroma components by the ratio of the SDR luma component to the HDR luma component (scaling the color converted HDR/SDR values – [0122, 0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of Oh et al. (US 2017/0171576).

Regarding claim 36 Tsukagoshi discloses the method of claim 21, further comprising: 
receiving said bitstream at a decoder for a system (bitstream received by encoding unit 200 in Figure 21); 
decoding said bitstream into decoded HDR values with said decoder (HDR signal being output from decoder 204 in Figure 21). 
However, fails to explicitly disclose receiving said at least one metadata item at a decoder for an SDR system; identifying said color volume transform at said decoder 
In his disclosure Olivier teaches receiving said at least one metadata item at a decoder (Figure 3 shows decoder receiving and parsing F1 signal which contains metadata INF); identifying said color volume transform at said decoder based on said at least one metadata item (identifying tone mapping at 350 in Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olivier into the teachings of Tsukagoshi because such incorporation accelerates the emergence of the distribution of HDR pictures or video and also, the bitrate shall be minimized while ensuring good quality of both the HDR and SDR pictures or videos (par. [0025]). 
However, fails to explicitly disclose a decoder for an SDR system; and converting said decoded HDR values into decoded SDR values using said color volume transform at said decoder.
In his disclosure, Oh teaches a decoder for an SDR system (SDR decoder, SDR display – [0457]); and converting said decoded HDR values into decoded SDR values using said color volume transform at said decoder (transition video data from HDR to SDR – [0457]; delivering HDR to an SDR display through an HDR-SDR conversion – [0502]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Oh into the teachings of Tsukagoshi because such incorporation can effectively support future .

Claims 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of Oh et al. (US 2017/0171576) further in view of Guo et al. (US 2015/0245044).

Regarding claim 37 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function.
In his disclosure Guo teaches said color volume transform is an invertible parameterized tone mapping function, and said at least one metadata item indicates a parameter for adjusting said tone mapping function (tone mapping that uses parametrized data – [0010, 0029, 0030-0033, 0064]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 39 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a reversible three 
In his disclosure Guo teaches at least one metadata item indicates a reversible three dimensional lookup table that maps a ternary set of values in the SDR color volume to another ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the teachings of Tsukagoshi because such incorporation improves the quality of the displayed image/video.

Regarding claim 40 Tsukagoshi teaches the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume.
In his disclosure Guo teaches at least one metadata item indicates a set of three one-dimensional lookup tables, each of which maps one of a ternary set of values in the SDR color volume to a corresponding one of a ternary set of values in the HDR color volume (3D color lookup table – [0089, 0090, 0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Guo into the .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2018/0007423) in view of Olivier et al. (US 2018/0192077) further in view of Su et al. (US 2014/0029675) further in view of Oh et al. (US 2017/0171576) further in view of LeLeannec et al. (US 2018/0352257).

Regarding claim 38 Tsukagoshi discloses the method of claim 36. However, fails to explicitly disclose wherein at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume.
In his disclosure LeLeannec teaches at least one metadata item indicates a scaling factor used by said color volume transform to convert values between the SDR color volume and the HDR color volume (mapping function in which luminance and chrominance components are scaled – [0136]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of LeLeannec into the teachings of Tsukagoshi because such incorporation allows a user to have an experience close to the artist intent (par. [0025]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482